UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2091


JOSEPH MITCHELL MILLER; DOUGLAS A. DYE, JR.; KENNETH G.
COLBY, JR.,

                  Plaintiffs - Appellants,

             v.

DOGWOOD VALLEY CITIZENS ASSOCIATION, INCORPORATED; GARY E.
LOWE; MATTHEW P. BROWN; DEAN MUSSER; KEITH WYNN; JUDITH
FRANCES MCDAVID,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:06-cv-00020-nkm-bwc)


Submitted:    August 18, 2009                 Decided:   October 8, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph J. D’Erasmo, JOSEPH J. D’ERASMO &             ASSOCIATES, LLC,
Rockville,    Maryland,     for    Appellants.          John    Loehr,
Charlottesville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph    Mitchell       Miller,       Douglas        A.     Dye,      Jr.,   and

Kenneth G. Colby, Jr., appeal from the district court’s order

denying     relief       on     their       complaint        against        Dogwood       Valley

Citizens Association, Inc., Gary E. Lowe, Matthew P. Brown, Dean

Musser,   Keith       Wynn,     and    Judith      Frances     McDavid.            Finding    no

error, we affirm.

               The Appellants filed a complaint against the Appellees

seeking     treble      damages        and    costs     and     attorney’s            fees   for

violation        of     the      Racketeering           Influenced              and      Corrupt

Organizations Act (“RICO”).                  RICO makes it unlawful for, among

other acts, any person to maintain an interest in an enterprise

that     affects        interstate          commerce     through            a     pattern     of

racketeering, or for any person employed by or associated with

an enterprise that affects interstate commerce to participate in

the conduct of such enterprise’s affairs through a pattern of

racketeering.         See 18 U.S.C. § 1962(b), (c) (2006); see also 18

U.S.C.    § 1961(5)           (2006)    (pattern        of     racketeering            activity

requires two acts of racketeering activity within ten years).

Here,    the    Appellants       alleged       that     the    Appellees           engaged    in

extortion,      in    violation        of    the   Hobbs      Act,     18       U.S.C.   § 1951

(2006), mail fraud, in violation of 18 U.S.C. § 1341 (2006), and

conspiracy to injure others in reputation, trade, business, or

profession, in violation of Va. Code Ann. § 18.2-499 (2004).

                                              2
See        18     U.S.C.     § 1961(1)    (2006)     (defining           “racketeering

activity,” in part, as any act of extortion chargeable under

state      law    and   punishable   by    more    than    a    year,    and    any    act

indictable under the Hobbs Act or § 1341).                     Under the Hobbs Act,

extortion is defined as “the obtaining of property from another,

with       his    consent,     induced    by   wrongful        use   of       actual   or

threatened force, violence, or fear, or under color of official

right.”         18 U.S.C. § 1951(b)(2).

                 Extortion can be based on the fear of economic harm in

which      the    “circumstances     surrounding     the       alleged    extortionate

conduct         rendered   that   fear    reasonable.”           United       States    v.

Billups, 692 F.2d 320, 330 (4th Cir. 1982) (citations omitted);

see also United States v. Hairston, 46 F.3d 361, 365 (4th Cir.

1995).          However, where the threat of economic harm is based on

legitimate         economic    threats    to   obtain     property,       a    defendant

violates the statute only if he has no claim of right to that

property. *        See, e.g., United States v. Sturm, 870 F.2d 769, 773

(1st Cir. 1989).              In order to prove that a defendant did not

have a legitimate claim of right to the property, a plaintiff

must demonstrate that the defendant knew that he was not legally

entitled to the property.            See id. at 774.


       *
       The Appellants have not challenged the existence of the
claim of right defense in this court.



                                           3
             After a bench trial, the district court found in favor

of the Appellees, concluding that the Appellees at all times

were acting under a bona fide claim of right, believing that

they were entitled to the property obtained.                    Appellants contend

that the district court erred in reaching this conclusion.                            We

have    thoroughly    reviewed       the       record   and    conclude      that    the

district     court   did     not   err     in     finding     that   the     Appellees

believed they had a bona fide claim of right to the property

obtained.

             Appellees next argue that the district court’s legal

and factual findings are clearly erroneous because the district

court    omitted     facts    from       its     written      opinion.        We    have

thoroughly reviewed the record and conclude that the district

court’s factual and legal conclusions are not clearly erroneous

and were adequate to support its opinion.

             Accordingly, we affirm the judgment for the reasons

stated by the district court.                  See J.A. 415-28.            We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the     materials       before    the    court    and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                           4